IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00243-CR

WILLIAM FREDERICK PETTY, III,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 18th District Court
                              Johnson County, Texas
                          Trial Court No. DC-F201700241


                          REINSTATEMENT ORDER


       This appeal was abated on February 13, 2019 so that the trial court could determine

whether appellant would be allowed to represent himself on appeal and whether

counsel’s motion to withdraw would be granted.          After a hearing where counsel,

appellant, and the State were present, the trial court determined that appellant would not

be allowed to represent himself on appeal and denied counsel’s motion to withdraw.

       Accordingly, this appeal is reinstated. A brief for appellant is due 30 days from

the date of this order.
          Because counsel has not been allowed to withdraw, this Court will not

acknowledge or act upon documents or requests sent to the Court by appellant, acting

pro se.

                                       PER CURIAM

Before Chief Justice Gray, and
       Justice Davis
Appeal reinstated
Order issued and filed March 6, 2019




Petty v. State                                                                Page 2